Name: Commission Regulation (EEC) No 1936/88 of 1 July 1988 laying down precautionary measures for beef and veal
 Type: Regulation
 Subject Matter: prices;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities No L 170/ 152. 7 . 88 COMMISSION REGULATION (EEC) No 1936/88 of 1 July 1988 laying down precautionary measures for beef and veal Whereas, failing a Council decision and despite the wide majority in favour of the Commission's proposal, there is a risk of a substantial increase in buying-in ; whereas, pending a Council decision and in order to avoid detrimental disturbance for the management of the sector and undesirable expenditure, the measures in question should be applied forthwith as a precaution, HAS ADOPTED THIS REGULATION : Article 1 The amount to be taken into account as the guide price for adult bovine animals for the purposes of applying the import levies shall be the guide price fixed by Council Regulation (EEC) No 1891 /87 (4) for the 1987/88 marketing year, namely 205,02 ECU per 100 kilograms live weight. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), Whereas, in accordance with Articles 3 ( 1 ) and 6(1 ) of Regulation (EEC) No 805/68 , a guide price for adult bovine animals and an intervention price must be fixed annually before the beginning of the marketing year, for the purposes of implementing the intervention system , whereas the 1987/88 marketing year, extended by Council Regulation (EEC) No 1412/88 (3), ends on 3 July 1988 ; whereas the Commission has submitted to the Council suitable proposals for the fixing of the prices for the 1988/89 marketing year and for amendments to the intervention arrangements ; whereas, despite all the Commission's efforts, the Council has not, to date, adopted the abovementioned prices for the 1988/89 marketing year nor the amendments to the intervention arrangements ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the precautionary measures essential to ensure that the common agricultural policy continues to operate for beef and veal ; whereas these measures are taken as a precaution and are without prejudice to the Council s subsequent decisions for the 1988/89 marketing year ; Whereas these precautionary measures should be aimed at ensuring the continuity of the import and intervention arrangements ; whereas the level of the guide price for adult bovine animals fixed by the Council for the 1987/88 marketing year should be maintained for the calculation of the import levies ; whereas, as concerns the intervention arrangements, the level of the intervention price fixed by the Council for the 1987/88 marketing year should be maintained ; Article 2 The amount to be used as the intervention price referred to in the second subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 805/68 for the purposes of implementing the intervention arrangements shall be 344 ECU per 100 kilograms carcase weight for carcases of male animals of quality R 3 on the Community grading scale established by Council Regulation (EEC) No 1208/81 0. Article 3 The following two clauses on the fixing of the buying-in price provided for in Article 6a (4) of Regulation (EEC) No 805/68 : (i) increase in the buying-in ¢ price by 2,5 % of the intervention price expressed at the slaughter stage for quality R 3 ; (ii) buying-in price not less than the highest average market price used in the calculation of the weighted average, shall be applied subject to the following :  where the weighted average of the market prices referred to in the first paragraph is greater than 82 % of the intervention price, the two clauses in (i) and (ii) may not be applied ; Whereas, moreover, the Commission's proposal to amend the intervention arrangements is such as to cause a reduction in the level of market support ; whereas the operators are aware of that proposal and for several months a trend towards an increase in intervention buying in has been noted ; (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 370 , 30 . 12. 1987, p. 7. (3) OJ No L 130, 26 . 5 . 1988 , p. 1 . O OJ No L 182, 3 . 7. 1987, p. 28 . (J) OJ No L 123, 7 . 5. 1981 , p. 3 . No L 170/ 16 Official Journal of the European Communities 2. 7 . 88  where that average is less than or equal to 82 % and greater than 78 % of the intervention price, the clause in (ii) may not be applied ;  where that average is less than or equal to 78 % of the intervention price, the said clauses shall apply but the increase introduced by the clause in (ii) may be subject to a ceiling of 4 % of the intervention price . Article 4 This Regulation shall enter into force on 4 July 1988 . This Regulation shall apply without prejudice to any subsequent decisions to be adopted, where appropriate, by the Council for the 1988/89 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1988 . For the Commission Frans ANDRIESSEN Vice-President